Exhibit 10.4

 

EXECUTION VERSION

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 1, 2016, is made by and among FXCM HOLDINGS,
LLC, a Delaware limited liability company (the “Company”), FXCM NEWCO, LLC, a
Delaware limited liability company (“Newco” and, together with the Company, on a
joint and several basis as borrowers, shall be referred to herein collectively
as the “Borrower”), each of the other Loan Parties listed on the signature pages
hereto, each Lender that is a party hereto (collectively, the “Consenting
Lenders”) and LEUCADIA NATIONAL CORPORATION, as administrative agent (in such
capacity, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, the Company, Newco, the lenders party thereto and the Administrative
Agent are parties to that certain Amended and Restated Credit Agreement, dated
as of January 24, 2015 (the “Credit Agreement”; capitalized terms used but not
defined herein (including in the preamble and recitals) shall have the same
meanings specified in the Credit Agreement);

 

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as set forth herein; and

 

WHEREAS, the Consenting Lenders have agreed to such amendments on the terms and
subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT:

 

SECTION 1.         Amendments to Credit Agreement.

 

(a)          Section 1.01 of the Credit Agreement is hereby amended by inserting
the following new definitions in appropriate alphabetical order:

 

“First Amendment to Credit Agreement” means the First Amendment to Amended and
Restated Credit Agreement, dated as of September 1, 2016, by and among the
Borrower, the Lenders party thereto and the Administrative Agent.

 

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment to Credit Agreement.

 

“Newco LLC Agreement” means the limited liability company agreement of Newco as
in effect on the First Amendment Effective Date (after giving effect to any
amendments thereto on such date).

 

(b)          Each reference to “Letter Agreement” in Article V, Article VII,
Article VIII, and Schedule 5.10 of the Credit Agreement is hereby replaced with
a reference to “Newco LLC Agreement.”

 

   

 

 

(c)          The defined term “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the reference therein to
“January 16, 2017” with a reference to “January 16, 2018.”

 

(d)          The defined term “Permitted Newco Tax Distribution” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Permitted Newco Tax Distribution” means Tax Distributions (as defined in the
Newco LLC Agreement) made by Newco to each Holder (as defined in the Newco LLC
Agreement) pursuant to Section 6.4(f) of the Newco LLC Agreement.

 

(e)          Section 2.06(c) of the Credit Agreement is hereby amended inserting
the following sentence at the end of such Section:

 

“Notwithstanding anything to the contrary herein, on no more than three Interest
Payment Dates occurring after the First Amendment Effective Date, the Borrower
may elect, upon prior written notice to the Administrative Agent at least 3
Business Days prior to the applicable Interest Payment Date, to pay all or a
portion of the accrued interest due on such Interest Payment date in kind by
adding it to the principal balance of the Loans in lieu of paying such interest
in cash.”

 

(f)          Section 7.14 of the Credit Agreement is hereby amended by replacing
each reference therein to “Organizational Documents” with a reference to
“Organization Documents.”

 

SECTION 2.        Conditions to Effectiveness of this Agreement. This Amendment
shall become effective on the date (the “Effective Date”) on which each of the
following conditions shall have been satisfied:

 

(a)          the Administrative Agent shall have received duly executed
counterparts of this Amendment from the Company, Newco, each other Loan Party
and Lenders constituting at least Required Lenders; and

 

(b)          the representations and warranties set forth in Section 3 of this
Amendment shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

SECTION 3.          Representations and Warranties. Each Loan Party represents
and warrants that:

 

(a)          such Loan Party has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
execute, deliver and perform its obligations under this Amendment and the Credit
Agreement as amended hereby;

 

(b)          the execution, delivery and performance by such Loan Party of this
Amendment and the Credit Agreement as amended hereby, and the consummation of
the transactions contemplated thereby, have been duly authorized by all
necessary corporate or other organizational action and approvals (including, as
applicable, requisite shareholder, member or partner action) (which approvals
remain in full force and effect);

 

(c)          this Amendment has been duly executed and delivered by such Loan
Party;

 

(d)          this Amendment and the Credit Agreement as amended hereby
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms;

 

 2  

 

 

(e)          the representations and warranties of the Loan Parties set forth in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof as if made on
the date hereof, except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties are true and correct in all material respects (or true and correct,
as the case may be) as of such earlier date; and

 

(f)          no Default or Event of Default has occurred and is continuing.

 

SECTION 4.        Effect of Amendment. Except as expressly amended hereby, all
of the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unamended and unwaived and shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms. The amendment set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to any other
term or provision of the Credit Agreement, any other Loan Document referred to
therein or herein or of any transaction or further or future action on the part
of any of the Borrower or any other Loan Party which would require the consent
of the Lenders under the Credit Agreement or any of the other Loan Documents. On
and after the Effect Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Credit Agreement, “thereunder”, “thereof”, “therein” or words
of like import in any other Loan Document shall be deemed a reference to the
Credit Agreement as amended by this Amendment.

 

SECTION 5.         Acknowledgment and Consent.

 

(a)          Each Guarantor hereby consents to the terms of this Amendment and
further hereby confirms and agrees that, notwithstanding the effectiveness of
this Amendment, the obligations of such Guarantor under each of the Loan
Documents to which such Guarantor is a party shall not be impaired and each of
the Loan Documents to which such Guarantor is a party are, and shall continue to
be, in full force and effect and are hereby confirmed and ratified in all
respects.

 

(b)          Each Guarantor hereby acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendment to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.

 

SECTION 6.        Governing Law. This AMENDMENT AND ALL CLAIMS AND CAUSES OF
ACTION ARISING FROM THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

SECTION 7.         Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

 3  

 

 

SECTION 8.         Severability. If any provision of this Amendment is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 9.         Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 4  

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer or officers as of the date first above
written.

 



  FXCM HOLDINGS, LLC         By: FXCM Inc., its Managing Member         By: /s/
David S. Sassoon     Name: David S. Sassoon     Title:  General Counsel        
FXCM NEWCO, LLC         By: FXCM HOLDINGS, LLC, its Managing Member            
By: FXCM Inc., its Managing Member             By: /s/ David S. Sassoon      
Name: David S. Sassoon       Title:  General Counsel           FOREX TRADING
L.L.C.           By: FXCM Holdings, LLC, its Manager             By:  FXCM Inc.,
its Managing Member             By: /s/ David S. Sassoon     Name: David S.
Sassoon     Title  General Counsel



 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

   

 

 

  FXCM SYSTEMS, LLC       By: FXCM  Holdings, LLC, its Manager             By:
FXCM Inc., its Managing Member             By: /s/ David S. Sassoon    
Name:  David S. Sassoon     Title:   General Counsel         YOZMA LLC        
By: FXCM Holdings, LLC, its Manager           By:   FXCM Inc., its Managing
Member             By: /s/ David S. Sassoon     Name:  David S. Sassoon    
Title:  General Counsel         FINANCIAL HORIZONS CAPITAL, LLC         By: FXCM
Holdings, LLC, its Manager           By: FXCM Inc., its Managing Member        
    By: /s/ David S. Sassoon     Name: David S. Sassoon     Title:  General
Counsel

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

   

 

 

  HORIZONS FUNDING, LLC         By: Financial Horizons Capital, LLC,     its
Manager           By:  FXCM Holdings, LLC, its Manager           By:   FXCM
Inc., its Managing Member           By: /s/ David S. Sassoon     Name: David S.
Sassoon     Title:  General Counsel

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

   

 

  

  Leucadia National Corporation, as Administrative Agent and as Lender        
By: /s/ Michael J. Sharp   Name: Michael J. Sharp   Title:  EVP & General
Counsel         LUK-FX HOLDINGS, LLC,   as Lender         By: Leucadia National
Corporation, its sole member         By: /s/ Michael J. Sharp   Name: Michael J.
Sharp   Title:  EVP & General Counsel

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

   

 

 

 

